Citation Nr: 0739383	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD), to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for a skin disability, 
to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for a back disability.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1975 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for peripheral 
neuropathy, a respiratory disability, and a skin disability.  
It also comes on appeal from a March 2007 decision of the 
same RO that denied service connection for a back disability, 
depression, PTSD, and bipolar disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2007).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2)(2007).  

The Court has held that where there has been a determination 
that the veteran is entitled to Social Security 
Administration (SSA) benefits, the records concerning that 
decision are often needed by the VA for evaluation of pending 
claims, and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, the medical records from 
SSA pertaining to any original award of disability benefits 
and any continuing award of benefits should be requested and 
associated with the claims file.

The veteran, during his September 2007 videoconference 
hearing, indicated that he was in the receipt of Social 
Security benefits.  There is no evidence that the RO has 
sought to obtain a copy of the determination granting or 
denying such benefits or the clinical records considered in 
reaching any such determination.  The Board finds that an 
effort should be made in that regard.  Such records may be 
useful in adjudicating the veteran's claims.

With respect to the veteran's back disability, post-service 
treatment records demonstrate that he has complained of 
experiencing pain and has been diagnosed with, and treated 
for, degenerative disc disease.  The veteran's service 
medical records demonstrate that he complained of low back 
pain in March 1975 and May 1976.  However, despite the 
veteran's in-service low back complaints and his current back 
symptomology, the record does not demonstrate that the 
veteran has been afforded a VA examination to determine the 
nature and etiology of his current back disability.  
Therefore, the Board finds that a VA examination and clinical 
opinion is warranted.  Such would be useful in the de novo 
adjudication of the veteran's claim.

With respect to the veteran's COPD, post-service treatment 
records demonstrate that he has been diagnosed with such 
disability, as well as asthma.  The veteran's service medical 
records demonstrate that he was treated for several 
respiratory conditions, including viral syndrome, an upper 
respiratory infection, and acute (or adult) respiratory 
distress or disease.  However, despite the veteran's in-
service respiratory symptomology and his current respiratory 
symptomology, the record does not demonstrate that the 
veteran has been afforded a VA examination to determine the 
nature and etiology of his currently diagnosed respiratory 
conditions.  Therefore, the Board finds that a VA examination 
and clinical opinion is warranted.  Such would be useful in 
the de novo adjudication of the veteran's claim.

With respect to the veteran's pyschiatric disability, post-
service treatment records reflect that the veteran has been 
diagnosed with, and treated for, various psychiatric 
disabilities, including adjustment disorder, depression, 
PTSD, and bipolar disorder.  The veteran's service medical 
records also demonstrate that on the report of medical 
examination taken in conjunction with his entrance 
examination, the veteran reported a history of emotional 
problems when he was fourteen.  He also reported a history of 
depression or excessive worry on a report of medical history 
taken in conjunction with his November 1977 separation 
examination.  The examiner from such examination reported 
that the veteran had experienced depression for two to three 
months and that it was a situational problem.  In light of 
the fact that there has been no opinion as to the nature and 
etiology of the veteran's psychiatric condition and the fact 
that the veteran's psychiatric disability may have preexisted 
service, the Board finds that an attempt should be made to 
secure all records of treatment of a psychiatric disability 
prior to service, as well as a clinical opinion as to nature 
and etiology, to include aggravation of any psychiatric 
disability demonstrated to have existed prior to service.  
Such would be useful in the de novo adjudication of the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claims for service 
connection for a respiratory disability, 
peripheral neuropathy, a skin disability, 
a psychiatric disability, and a back 
disability, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to the 
VA.  Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claims, including notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his psychiatric 
disabilities prior to, and since, his 
military service, and for his respiratory 
and back disabilities since his discharge 
from service.  After securing the 
necessary authorizations for release of 
this information, seek to obtain copies 
of all treatment records referred to by 
the veteran, not already of record.

3.  Contact the Social Security 
Administration and seek to obtain a copy 
of any disability determinations 
pertaining to the veteran, and all 
clinical records which were considered in 
adjudicating the veteran's claim for 
disability benefits.

4.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his current low back disability.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran's 
current low back disability is related to 
service, to include March 1975 and May 
1976 in-service symptoms.  The rationale 
for the opinion(s) expressed should be 
set forth.  The claims folder must be 
made available to the examiner in 
conjunction with examination.

5.  The veteran should then be afforded a 
VA examination by a pulmonary specialist, 
if available, to determine the nature and 
etiology of all current pulmonary 
disabilities.  All necessary tests, 
including a pulmonary function test, 
which includes pre- and post- 
bronchodilator therapy test findings, 
should be performed.  The examiner should 
then be requested to furnish an opinion 
as to whether it is at least as likely as 
not that the veteran has a current 
respiratory disability that is 
etiologically related to service, 
including the conditions noted in 
service.  The rationale for all opinions 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

6.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of all current 
psychiatric disabilities.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any clinically 
documented preexisting psychiatric 
disability was aggravated by the 
veteran's service in the military or, in 
the alternative, whether it is at least 
as likely as not that the veteran's 
current pyschiatric disability is 
etiologically related to his service in 
the military.  The rationale for all 
opinions expressed should be set forth.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

7.  Following completion of the above, 
the veteran's claims should be 
readjudicated.  If any benefit on appeal 
is not granted, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

